Citation Nr: 0729403	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for anxiety neurosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel







INTRODUCTION

The appellant entered the Illinois National Guard on May 21, 
1957 and served on active duty for training (ACDUTRA) from 
August 10, 1957 until Februay 9, 1958.  The appellant had 
periods of inactive duty training (INACDUTRA) until September 
1, 1959, when he was discharged for willful and continuous 
absence from military duties.  

The appellant then joined the United States Army Reserves in 
Wisconsin and evidently had periods of INACDUTRA until being 
discharged on August 8, 1960 due to psychoneurosis, anxiety 
reaction.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied the appellant's claim of entitlement to 
service connection for anxiety neurosis.  The appellant 
initiated an appeal of the June 2004 decision by filing a 
notice of disagreement (NOD) in July 2004.  The appeal was 
perfected with the submission of the appellant's substantive 
appeal 
(VA Form 9) in May 2005.  


FINDING OF FACT

The appellant neither sustained an injury during INACDUTRA, 
nor was he discharged for myocardial infarction, cardiac 
arrest or cerebrovascular accident.


CONCLUSION OF LAW

Service connection for anxiety neurosis is denied.  38 USC 
§ 1131; 38 CFR § 3.6(a), 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to service connection for 
anxiety neurosis.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the appellant in October 2001, April 2002 and January 
2005 which were specifically intended to address the 
requirements of the VCAA.  The October 2001 letter from the 
RO specifically notified the appellant that to support a 
claim for service connection, the evidence must show an 
"injury in military service or a disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease;" a "current physical or 
mental disability;" and a "relationship between your 
disability and an injury, disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the January 
2005 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter and the October 2001 
letter also advised the appellant that VA would schedule him 
for a medical examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The January 2005 letters notified the appellant that he 
"must give us enough information about the evidence so that 
we can request it from the person or agency that has [it] . . 
. [i]t is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency".  [Emphasis as in original].  More 
specifically, the appellant was advised in the October 2001 
letter that if "there are private medical records that would 
support your claim, you can complete, sign and return the 
enclosed VA Form 21-4142, Authorization for Release 
Information, and we will request those records for you."  
Alternatively, the appellant was advised that he could "get 
these records yourself and send them to us."  The October 
2001 letter further advised the appellant that VA would 
obtain "any additional information or evidence that you want 
us to try to get for you."

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The 
January 2005 letter instructed the appellant that "if there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it in."  This request complies with the 
requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the appellant that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The appellant was not initially provided with compete notice 
under the VCAA prior to the initial adjudication of his 
claim, which was by rating decision in June 2004.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the appellant 
was provided with VCAA notice through the 2005 VCAA letter, 
and his claim was readjudicated in the April 2005 SOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  The appellant has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the appellant's claimed anxiety neurosis.  In 
other words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The appellant's claim of entitlement to 
service connection was denied based on element (3), 
connection between the appellant's service and the 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.

Because as discussed below the Board is denying the 
appellant's claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  The record on appeal 
includes VA and private medical records.

The appellant's service medical records are not associated 
with the claims folder.  
It appears that such records were destroyed in a July 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the United States 
Court of Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a appellant's service medical 
records.  The Board finds, however, that in light of evidence 
that the records were destroyed in a fire there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.

In this case, the RO has attempted to locate the appellant's 
service medical records a number of times.  A PIES request 
for service medical records was submitted in August 2001 and 
October 2002, asking for all available military medical and 
dental and personnel records for the appellant.  The NPRC 
responded in November 2001 that the service medical records 
were probably destroyed in the above-mentioned fire.

The Board additionally notes in this connection that the 
appellant has been informed about the missing service medical 
records.  See, e.g., the April 03, 2002 VCAA letter, page 1.  
It is clear that he does not himself have these records, nor 
would such be expected.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

In any event, as will be discussed below, the outcome of this 
case hinges upon 
the law.  The presence or absence of the service medical 
records cannot alter the outcome.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  He has 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a) 
(2006).

Active duty for training includes full-time duty performed by 
members of the National Guard of any State.  38 C.F.R. § 
3.6(c)(3) (2006).

Inactive duty for training includes duty other than full-time 
duty performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d)(4) (2006).

Analysis 

Initial matter - the missing service medical records

As was discussed in connection with the VCAA above, the 
appellant's service medical records are missing and are 
presumed to have been lost in the July 1973 fire at the NPRC.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the appellant's claim has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.   See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the appellant himself has stated "There was no 
actual treatment for my condition while in the Army."  
Moreover, U.S. Army reserve records dated June 1960 indicate 
that psychoneurosis, anxiety reaction existed at that time.  
The presence or absence of the service medical records cannot 
alter the outcome of this appeal. 

Discussion

The appellant seeks service connection for anxiety neurosis, 
which he contends occurred while he was in the Army Reserves 
in Wisconsin in 1959-60.  It appears that he contends that he 
developed anxiety neurosis because he was ridiculed by his 
comrades.

The Board initially observes that there is no evidence of any 
injury or disease during the appellant's period of ACDUTRA in 
connection with his service in the Illinois National Guard.  
He does not so contend.  Moreover, he is not eligible for 
benefits in connection with that first period of service due 
to his dishonorable discharge.  See 38 C.F.R. 3.12(b) (2006).  

It is undisputed that the appellant was discharged from his 
second period of service, in Wisconsin, by reason of 
"psychoneurosis, anxiety reaction."  See Discharge letter, 
dated June 27, 1960.   It is also undisputed that the 
appellant did not serve on active duty or ACDUTRA during that 
second period.  

To receive compensation, the evidence of record must show 
that the appellant suffered an injury or myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
which occurred during INACDUTRA.  See 38 C.F.R. § 3.6(a) 
(2006).  
In this case, there is no indication of an injury during 
INACDUTRA.  Nor is the appellant seeking service connection 
for a heart attack or CVA.  Rather, he is seeking service 
connection for a chronic psychiatric disability.  VA 
regulations specifically prohibit the award of service 
connection for such disability based upon INACDUTRA.  For 
that reason, the Board finds that the claim fails.

That being the case, the Board does not need to address the 
appellant's allegation that the cause of his current anxiety 
disorder is because he was subjected to the ridicule of his 
comrades in 1959-60.  

For the above-stated reason, the Board finds that service 
connection for anxiety neurosis is not warranted.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for anxiety neurosis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


